The judgment of the court was pronounced by
Slidell, J.
We concur with the district judge in the opinion, that the only amount for which Zacharie Sf Co. were liable, under their bond, was the amount for which the seizure issued, and that this amount was subsequently paid. We do not consider the evidence as proving a fraudulent combination to defeat the landlord, so as to bring the case within the ruling in Dennistoun v. Malard, 2 Ann. 16.
The judgment of the district court is therefore affirmed, with costs.